In an action to recover damages for personal injuries, the defendant General Trading appeals from an order of the Supreme Court, Kings County (Vaccaro, J.), dated August 24, 1995, which, upon granting the plaintiffs motion to reargue (1) his prior motion for leave to enter a default judgment against it and (2) its motion to dismiss the complaint, denied its motion and conditionally granted the plaintiffs motion unless General Trading served an answer within 30 days.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the plaintiff was not required to pay a new fee upon filing a supplemental summons and amended complaint naming the defendant General Trading as an additional party in the action (see, CPLR 305 [a]; Siegel, Practice Review, No 43, Apr. 1996, at 2; cf., Matter of Gershel v Porr, 226 AD2d 636; Matter of Vetrone v Mackin, 216 AD2d 839). O’Brien, J. P., Joy, Friedmann and Krausman, JJ., concur.